DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communications filed 5/14/21.  Claims 1-13 and 15-21 were presented for consideration.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-13 and 15-21 are allowed.  The prior art of record does not disclose: A non-transitory computer readable medium having instructions stored thereon that, when executed by a processor perform[s] autosave (Claim 1) /  A method of performing autosave (Claim 16) / An autosave system (Claim 20),  including:
determining a change record corresponding to an action performed by a user of a client device, interacting with a web browser interface for a website of a remote server, on a resource, the change record identified by a unique type that represents the resource;
queuing the change record in a first queue that is local to the client device to commit corresponding changes to a local client model, wherein the changes to the local 
queuing the change record in a second queue that is local to the client device, that communicates with the remote server, and is independent of the first queue, to persist the change record at the server;
 wherein the change record is queued in duplicate on both the first queue and the second queue and the change record is de-queued from the first queue independently from the second queue; 
wherein the change record is first applied to a local lifecycle from the first queue to commit the changes to the local client model and then applied to a remote lifecycle from the second queue to the remote server; 
wherein at least two user actions are received, the corresponding changes to  the local client model are committed and cause corresponding modifications to the user  interface before the change record is applied to the remote lifecycle and persisted at the server 
and when the change record saves a totality of the resource, removing previous change records to the resource from the first queue and the second queue;




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SHAW whose telephone number is (571)270-5643.  The examiner can normally be reached on Monday-Friday 11am-5pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2455

/DAVID R LAZARO/Primary Examiner, Art Unit 2455